DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed April 26, 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious, generating, by the at least one processor, a learning output using the at least one machine learning model and the hyper parameters for each of the at least one machine learning model, the learning output indicating a test root-mean-square error (RMSE) and a training RMSE, wherein the output is used to predict well interference between the at least one parent well and the child well, in combination with all other limitations as claimed by Applicant.
	Regarding claim 10, the prior art of record fails to anticipate or render obvious, generate a learning output using the at least one machine learning model and the hyper parameters for each of the at least one machine learning model, the learning output indicating a test root-mean-square error (RMSE) and a training RMSE, wherein the output is used to predict well interference between the at least one parent well and the child well, in combination with all other limitations as claimed by Applicant.
	Regarding claim 19, the prior art of record fails to anticipate or render obvious, generating a learning output using the at least one machine learning model and the hyper parameters for each of the at least one machine learning model, the learning output indicating a test root-mean-square error (RMSE) and a training RMSE, wherein the output is used to predict well interference between the at least one parent well and the child well, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sun et al. in U.S. Patent Publication 2021/0010351 teaches “ forecasting well productivity and more specifically to forecasting well productivity accurately and efficiently, in real-time or offline design, using deep learning and neural networks” ([0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865